The defendant's special plea was no answer to the indictment, and the court properly sustained demurrers thereto. Wesley Powell v. State (Ala.App.) ante, p. 101, 90 So. 138; Ricketts v. State, ante, p. 162, 90 So. 137.
Each ruling of the court upon the testimony, to which exception was reserved, has been examined, and there appears no error in this connection which could injuriously affect the substantial rights of the defendant. The evidence was in conflict, and was therefore a question for the determination of the jury. The affirmative charge, requested by defendant, was properly refused.
No other question is presented for review. The record proper is free from error, and the judgment of the circuit court is affirmed.
Affirmed.